       Case 4:14-cv-04908-PJH Document 125 Filed 06/01/21 Page 1 of 5



 1    Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
      Roger A. Denning (CA SBN 228998) / denning@fr.com
 2    Frank J. Albert (CA SBN 247741) / albert@fr.com
      K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3    Jared A. Smith (CA SBN 306576) / jasmith@fr.com
      Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
 4    FISH & RICHARDSON P.C.
      12860 El Camino Real, Ste. 400
 5    San Diego, CA 92130
      Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
      Attorneys for Plaintiff,
 7    FINJAN LLC

 8    Michael A. Jacobs (CA SBN 111664)
      MJacobs@mofo.com
 9    Matthew A. Chivvis (CA SBN 251325)
      MChivvis@mofo.com
10    Diek O. Van Nort (CA SBN 273823)
      DVanNort@mofo.com
11    MORRISON & FOERSTER LLP
      425 Market Street
12    San Francisco, California 94105-2482
      Telephone: (415) 268-7000/Fax: (415) 268-7522
13
      Attorneys for Defendant,
14    PALO ALTO NETWORKS, INC.

15    Additional counsel on signature page

16
                                        UNITED STATES DISTRICT COURT
17
                                     NORTHERN DISTRICT OF CALIFORNIA
18
                                               OAKLAND DIVISION
19

20     FINJAN LLC,                                           Case No.   3:14-CV-04908-PJH

21                                Plaintiff,                 STIPULATION & [PROPOSED]
                                                             ORDER RE: CASE
22            v.                                             NARROWING SCHEDULE

23     PALO ALTO NETWORKS, INC.,                             Judge: Honorable Phyllis J. Hamilton

24                                Defendant.

25

26

27

28

     [PROPOSED] STIPULATION & ORDER RE: CASE NARROWING SCHEDULE
     CASE NO. 4:14-CV-04908-PJH
     sf-4495786
       Case 4:14-cv-04908-PJH Document 125 Filed 06/01/21 Page 2 of 5



 1           Pursuant to Civil Local Rule 7-12 and the Court’s instructions at the Case Management

 2   Conference (CMC) held on March 18, 2021, Defendant Palo Alto Networks, Inc. (“PAN”) and

 3   Plaintiff Finjan LLC (“Finjan”) stipulate to the following case narrowing schedule.

 4                                                                         Max Claims/        Total
              Election                           Timing                    References        Claims/
 5                                                                          Per Patent      References
      Preliminary Election        Not later than 35 days after PAN’s            10              21
 6    of Asserted Claims          invalidity contentions, i.e., June 21,
 7                                2021
      Preliminary Election        Not later than 15 days after                   12              30
 8    of Asserted Prior Art       Preliminary Election of Asserted
                                  Claims, i.e., July 6, 2021
 9    Second Election of          Not later than 21 days after Claim             6               14
      Asserted Claims             Construction Order
10
      Second Election of          Not later than 14 days after Second            7               20
11    Asserted Prior Art          Election of Asserted Claims
      Third Election of           Parties to meet and confer and submit        TBD              TBD
12    Asserted Claims and         competing proposal if necessary no
      Asserted Prior Art          less than 45 days before opening
13                                expert reports
14           Not later than June 21, 2021, Finjan shall serve a Preliminary Election of Asserted Claims,
15   which shall assert from claims previously asserted in its Infringement Contentions (Patent L.R.
16   3-1) no more than 10 claims per patent and no more than a total of 21 claims across all Patents-in-
17   Suit. Not later than July 6, 2021, PAN shall serve a Preliminary Election of Asserted Prior Art,
18   which shall assert from prior art previously asserted in its Invalidity Contentions (Patent L.R. 3-3)
19   no more than 12 prior art references per patent and no more than a total of 30 references across all
20   Patents-in-Suit.1
21           Not later than 21 days after the Court enters a claim construction order, Finjan shall serve
22   a Second Election of Asserted Claims, which shall assert from the subset of claims previously
23   identified no more than 6 claims per patent and no more than a total of 14 claims across all
24   Patents-in-Suit. Not later than 14 days after service of the Second Election of Asserted Claims,
25

26           1
              A prior art instrumentality (such as a device or process) and associated references that
     describe that instrumentality shall count as one reference, as shall the closely related work of a
27   single prior artist. Any such closely related work shall be used solely for the purposes of
     describing the prior art instrumentality and shall not be available to be used in combination with
28   other disclosed instrumentalities unless specifically disclosed for those other instrumentalities.

     [PROPOSED] STIPULATION & ORDER RE: CASE NARROWING SCHEDULE
     CASE NO. 4:14-CV-04908-PJH
                                                                                                          1
     sf-4495786
       Case 4:14-cv-04908-PJH Document 125 Filed 06/01/21 Page 3 of 5



 1   PAN shall serve a Second Election of Asserted Prior Art, which shall assert from the subset of

 2   prior art references previously identified no more than 7 references per patent and no more than a

 3   total of 20 references across all Patents-in-Suit.

 4           Not later than 45 days prior to the parties’ service of opening expert reports, the parties

 5   shall meet and confer regarding a possible Third Election of Asserted Claims and Third Election

 6   of Asserted Prior Art. At the time of signing of this stipulation, neither party commits that it will

 7   propose further reduction in Third Election, only that it will agree to meet and confer. If the

 8   parties agree on further reduction, they will submit a joint proposal to the Court. If the parties

 9   disagree, they may submit competing proposals if necessary.

10           Upon a showing of diligence, and with due consideration for prejudice, a party may seek

11   to modify the above limits on asserted claims and prior art references for good cause shown. Any

12   request to increase these limits must specifically show why the inclusion of additional asserted

13   claims or prior art references is warranted. See In re Katz Interactive Call Processing Patent

14   Litig., 639 F.3d 1303, 1312–13 (Fed. Cir. 2011). A failure to seek such a modification will

15   constitute acquiescence to the above limits on asserted claims and prior art references.

16
     DATED: June 1, 2021                             /s/ Colette Reiner Mayer
17                                                  Michael A. Jacobs (CA SBN 111664)
                                                    MJacobs@mofo.com
18                                                  Matthew A. Chivvis (CA SBN 251325)
                                                    MChivvis@mofo.com
19                                                  Diek O. Van Nort (CA SBN 273823)
                                                    DVanNort@mofo.com
20                                                  MORRISON & FOERSTER LLP
                                                    425 Market Street
21                                                  San Francisco, California 94105-2482
                                                    Telephone: (415) 268-7000/Fax: (415) 268-7522
22
                                                    Rudy Y. Kim (CA SBN 99426)
23                                                  RudyKim@mofo.com
                                                    Colette Reiner Mayer (CA SBN 263630)
24                                                  CRMayer@mofo.com
                                                    MORRISON & FOERSTER LLP
25                                                  755 Page Mill Road
                                                    Palo Alto, California 94304-1018
26                                                  Telephone: (650) 813-5600/Fax: (650) 494-0792
27

28

     [PROPOSED] STIPULATION & ORDER RE: CASE NARROWING SCHEDULE
     CASE NO. 4:14-CV-04908-PJH
                                                                                                           2
     sf-4495786
       Case 4:14-cv-04908-PJH Document 125 Filed 06/01/21 Page 4 of 5



 1                                               Rose S. Lee (CA SBN 294658)
                                                 RoseLee@mofo.com
 2                                               MORRISON & FOERSTER LLP
                                                 707 Wilshire Boulevard, Suite 6000
 3                                               Los Angeles, California 90017-3543
                                                 Telephone: (213) 892-5200/Fax: (213) 892-5454
 4
                                                 Eric W. Lin (Pro Hac Vice)
 5                                               Elin@mofo.com
                                                 Michael J. DeStefano (Pro Hac Vice)
 6                                               Mdestefano@mofo.com
                                                 MORRISON & FOERSTER LLP
 7                                               250 West 55th Street
                                                 New York, New York 10019-9601
 8                                               Telephone: (212) 468-8000/Fax: (212) 468-7900

 9                                               Attorneys for Defendant
                                                 PALO ALTO NETWORKS, INC.
10

11
     DATED: June 1, 2021                         /s/ Roger A. Denning
12                                               Juanita R. Brooks (CA SBN 75934)
                                                 brooks@fr.com
13                                               Roger A. Denning (CA SBN 228998)
                                                 denning@fr.com
14                                               Frank J. Albert (CA SBN 247741)
                                                 albert@fr.com
15                                               K. Nicole Williams (CA SBN 291900)
                                                 nwilliams@fr.com
16                                               Jared A. Smith (CA SBN 306576)
                                                 jasmith@fr.com
17                                               Tucker N. Terhufen (CA SBN 311038)
                                                 terhufen@fr.com
18                                               FISH & RICHARDSON P.C.
                                                 12860 El Camino Real, Ste. 400
19                                               San Diego, CA 92130
                                                 Telephone: (858) 678-5070 / Fax: (858) 678-5099
20
                                                 Aamir Kazi (Pro Hac Vice)
21                                               kazi@fr.com
                                                 Lawrence Jarvis (Pro Hac Vice)
22                                               jarvis@fr.com
                                                 FISH & RICHARDSON P.C.
23                                               1180 Peachtree St. NE, 21st floor
                                                 Atlanta, GA 30309
24                                               Telephone: (404) 892-5005 / Fax: (404) 892-5002

25                                               Phillip W. Goter (Pro Hac Vice)
                                                 goter@fr.com
26                                               FISH & RICHARDSON P.C.
                                                 3200 RBC Plaza, 60 South Sixth Street
27                                               Minneapolis, MN 55402
                                                 Telephone: (612) 335-5070 / Fax: (612) 288-9696
28

     [PROPOSED] STIPULATION & ORDER RE: CASE NARROWING SCHEDULE
     CASE NO. 4:14-CV-04908-PJH
                                                                                                   3
     sf-4495786
       Case 4:14-cv-04908-PJH Document 125 Filed 06/01/21 Page 5 of 5



 1                                                Susan E. Morrison (Pro Hac Vice)
                                                  morrison@fr.com
 2                                                FISH & RICHARDSON P.C.
                                                  222 Delaware Ave., 17th Floor
 3                                                P.O. Box 1114
                                                  Wilmington, DE 19801
 4                                                Telephone: (302) 652-5070 / Fax: (302) 652-0607

 5                                                Tracea Rice (Pro Hac Vice)
                                                  trice@fr.com
 6                                                FISH & RICHARDSON P.C.
                                                  1000 Maine Ave. Ste. 1000
 7                                                Washington, DC 20024
                                                  Telephone: (202) 783-5070 / Fax: (202) 783-2331
 8
                                                  Attorneys for Plaintiff
 9                                                FINJAN LLC

10

11
                                  ATTESTATION OF E-FILED SIGNATURE
12
             I, Colette Reiner Mayer, am the ECF User whose ID and password are being used to file
13
     this Stipulation. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Roger A. Denning
14
     has concurred in this filing.
15

16     Dated: June 1, 2021                             /s/ Colette Reiner Mayer
                                                          Colette Reiner Mayer
17

18

19

20
                          PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22
     Dated: __________
23
                                                  Honorable Phyllis J. Hamilton
24                                                United States District Court Judge
25

26

27

28

     [PROPOSED] STIPULATION & ORDER RE: CASE NARROWING SCHEDULE
     CASE NO. 4:14-CV-04908-PJH
                                                                                                        4
     sf-4495786
